NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the reference plane and the opening is gradually reducing”, claimed in claim 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is rejected as being indefinite as the recited limitation "the other of the first small sample holder and the second small sample holder has a length of zero" is confusing.  One of ordinary skill in the art fails to ascertain how the length of a holder could be zero since with zero length it should not exist. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 12 and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cai et al. (“A compact method for efficient evaluation of acoustic absorbers with submicron materials”, The Journal of the Acoustical Society of America 144, P 3102–3106, 2018; “Cai”).
Regarding Claim 1, Cai teaches a method for determining at least one acoustic property of a porous material using an acoustic impedance tube having a sound source and at least one sensor, and a primary small sample holder attached to the impedance tube (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that the setup for the experiment for measuring the sound absorption coefficient [Fig.1(a)] is approached by exciting sound waves from left to right along an impedance tube. A material sample holder conformed to the inner space of the tube is connected to the right end of the tube. The sound waves travel back and forth repeatedly along the tube and build up standing waves. To implement the test, a pair of probes (i.e., microphones) are arranged separately on one side of the tube and are kept away from the sample’s front surface to record the sound pressures p1 and p2.), comprising: 
positioning a sample of the porous material in the primary small sample holder (section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1(e) disclose that the sample is positioned in the primary small sample holder); 
generating sound in the impedance tube, so the sound penetrates into the primary small holder through an opening of the small holder and determining the acoustic impedance Z3 at a reference plane (dotted line in fig.1(e)) in the impedance tube away from the opening using the at least one sensor (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX 
determining complex characteristic impedance Zeff and wavenumber keff of a space between the reference plane and the opening (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that assuming the reference x=0 is now chosen slightly away from the end of the tube with a distance of l2 [Fig. 1(c)], and denoting complex characteristic impedance Zeff and wavenumber keff for the effective medium between x=0 and x=l2, the relation between the averaged sound pressure and velocity (p4, v4) at the end of the tube and that (p3, v3) at the reference plane [dashed line in Fig. 1(c)] can be established by using the transfer-matrix method); 
using the impedance Zeff, wavenumber keff, and the acoustic impedance at the reference plane to determine the acoustic impedance at the opening (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that assuming the reference x=0 is now chosen slightly away from the end of the tube with a distance of l2 [Fig. 1(c)], and denoting complex characteristic impedance Zeff and wavenumber keff for the effective medium between x=0 and x=l2, the relation between the averaged sound pressure and velocity (p4, v4) at the end of the tube and that (p3, v3) at the reference plane [dashed line in Fig. 1(c)] can be established by using the transfer-matrix method); and 
determining the at least one acoustic property from the acoustic impedance at the opening (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that with r = (Zm - Z0)/(Zm - Z0), the absorption coefficient of the sample in the small holder can be readily calculated by α =1 - |r|2);
2. (Fig.1(b)-1(e) show that the primary small sample holder has a smaller cross-sectional area than the impedance tube, and there is a space between the reference plane and the opening). 

Regarding Claim 2, the method of claim 1 is taught by Cai.
Cai further teaches that the reference plane is between the sensor and the opening (shown in fig.1(c) that the reference plane with dotted line is in between the sensor P1/P2 and the sample holder of length l).  

Regarding Claim 3, the method of claim 1 is taught by Cai.
Cai further teaches that the impedance Zeff, wavenumber keff are determined using a transfer-matrix algorithm (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that assuming the reference x=0 is now chosen slightly away from the end of the tube with a distance of l2 [Fig. 1(c)], and denoting complex characteristic impedance Zeff and wavenumber keff for the effective medium between x=0 and x=l2, the relation between the averaged sound pressure and velocity (p4, v4) at the end of the tube and that (p3, v3) at the reference plane [dashed line in Fig. 1(c)] can be established by using the transfer-matrix method).  

Regarding Claim 4, the method of claim 1 is taught by Cai.
Cai further teaches that the impedance Zeff, wavenumber keff are determined before positioning the porous sample in the primary small sample holder through the opening of the 

Regarding Claim 5, the method of claim 1 is taught by Cai.
Cai further teaches that the impedance Zeff, wavenumber keff  are determined numerically (Section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” discloses that the impedance Zeff, wavenumber keff  are determined numerically using the transfer-matrix).  

Regarding Claim 6, the method of claim 1 is taught by Cai.
Cai further teaches that the impedance Zeff, wavenumber keff are determined experimentally (Section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” discloses that the impedance Zeff, wavenumber keff  are determined using pressures p and velocities v which could be determined experimentally using the transducers P1 and P2).  

Regarding Claim 7, the method of claim 1 is taught by Cai.
Cai further teaches that the-impedance Zeff, wavenumber keff are determined in a process comprising: attaching a first small sample holder having a length I', and the same cross- section as the primary small sample holder to the impedance tube without a sample therein; generating sound in the impedance tube and determining the acoustic impedance Z3' at the reference plane using the at least one sensor and determining the acoustic impedance Z4' at the opening; 22attaching a second small sample holder having a length I", and the same cross- section as the primary small sample holder to the impedance tube without a sample therein; generating sound in the impedance tube and determining the acoustic impedance Z3" at the reference plane using 4" at the opening; and determining the complex characteristic impedance Zeff and wavenumber keff using Z3', Z4', Z3" and Z4" (the process is shown in fig.1(a)-1(e) and discussed in “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD”).  

Regarding Claim 8, the method of claim 7 is taught by Cai.
Cai further teaches that one of the first small sample holder and the second small sample holder is the primary small sample holder (labelled on the attached fig.1(b) as “small sample holder”).  

    PNG
    media_image1.png
    448
    482
    media_image1.png
    Greyscale


As best understood, regarding Claim 9, the method of claim 8 is taught by Cai.
Cai further teaches that the primary small sample holder is the only small sample holder and the other of the first small sample holder and the second small sample holder has a length of 

Regarding Claim 12, the method of claim 1 is taught by Cai.
Cai further teaches that the cross-section of the impedance tube is circular with a diameter D, and the cross-section of the primary small sample holder is circular with a diameter d (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” discloses that using the pair of tubes (diameter D) and holder (diameter d) to perform the measurement, only p1 and p2 will be measured.).  

Regarding Claim 15, the method of claim 1 is taught by Cai.
Cai further teaches that the at least one sensor comprises a first microphone configured to measure a first parameter and a second microphone configured to measure a second parameter, where the first parameter is acoustic pressure inside the impedance tube at a first location xi and the second parameter p2 is acoustic pressure inside the impedance tube at a second location x2 (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1(a)-1(e) disclose the feature).  

Regarding Claim 16, the method of claim 1 is taught by Cai.
Cai further teaches that the at least one acoustic property is one of the acoustic absorbing coefficient or the acoustic reflection coefficient (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that the setup for the experiment for measuring the sound absorption coefficient).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11, 13-14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
Regarding Claim 10, the method of claim 1 is taught by Cai.
Cai does not explicitly teach that the primary small sample holder has an end correction and the length 12 is greater than the end correction, instead Cai teaches that the length 12 is equal to the Rayleigh end correction l2 > 4d/3π (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD”).
2 greater than the end correction instead of being equal to the end correction by modifying the distance/length of Cai since applicant has not disclosed that the distance of 12 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teaching of Cai. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 11, the method of claim 1 is taught by Cai.
Cai does not explicitly teach the at least one sensor is spaced from the reference plane by a length equal to length 12.  
However, Cai discloses that the probes are placed at X1 and X2 to measure P1 and P2 and fig.1(c) shows that the position of the probe at X2 is approximately l2 from the reference plane (with dotted line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Cai to arrive at the instant invention because fig.1(c) shows that the position of the probe at X2 is approximately l2 from the reference plane. Thus, the limitation is implicitly taught by Cai. Further, Cai discloses the claimed invention except for the at least one sensor is spaced from the reference plane by a length equal 2, rather Cai teaches that the position of the probe at X2 is approximately l2 from the reference plane. It would have been an obvious matter of design choice to have the distance between the at least one sensor is spaced from the reference plane by a length equal to length 12 by modifying the distance of Cai since applicant has not disclosed that the distance of 12 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teaching of Cai. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 13, the method of claim 12 is taught by Cai.
Cai does not explicitly teach that the length 12 is greater than the Rayleigh end correction l2 > 4d/3π, instead Cai teaches that the length 12 is equal to the Rayleigh end correction l2 > 4d/3π (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD”).
However, it would have been an obvious matter of design choice to have the length 12 greater than the end correction instead of being equal to the end correction by modifying the distance/length of Cai since applicant has not disclosed that the distance of 12 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teaching of Cai. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 14, the method of claim 13 is taught by Cai.
Cai does not explicitly teach that the length 12 is equal to the diameter of the cross-section of the small sample holder, instead Cai teaches that the length 12 is equal to the Rayleigh end correction l2 > 4d/3π (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD”).
However, it would have been an obvious matter of design choice to have the length 12 equal to the diameter of the cross-section of the small sample holder, d, instead of being equal to the end correction by modifying the distance/length of Cai since applicant has not disclosed that the distance of 12 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teaching of Cai. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 17, the method of claim 1 is taught by Cai.
Cai does not explicitly teach that the cross-section of the space between the reference plane and the opening is gradually reducing.  
However, it would have been an obvious matter of design choice to have the cross-section of the space between the reference plane and the opening being gradually reducing by modifying the tube’s structure of Cai since applicant has not disclosed that the gradually reducing the tube’s cross section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the teaching of Cai. Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 18, Cai teaches an apparatus (fig.1(a)-1(e)) for acquiring at least one acoustic property (pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1 disclose that the setup for the experiment for measuring the sound absorption coefficient of a sample) comprising: an acoustic impedance tube (labelled on the attached fig.1(b) as “impedance tube”) having a uniform cross-section (shown  in fig.1(b) that the tube has a uniform cross section), a first end and a second end (shown in fig.1(b) that the tube has two ends: one is open ended and the other end is holding the sample), and at least one 1 and X2 to measure P1 and P2); a sample holder (labelled on the attached fig.1(b) as “sample holder”) having a front surface, a rigid end, a small sample holder (labelled on the attached fig.1(b) as “small sample holder”) having a uniform cross-section and an opening through the front surface connecting to the small sample holder (shown in  fig.1(b)); the sample holder being attached to the second end of the impedance tube such that the front surface closes the second end (shown in  fig.1(b)); wherein the small sample holder has a smaller cross-sectional area than the impedance tube (shown in  fig.1(b)).  

    PNG
    media_image1.png
    448
    482
    media_image1.png
    Greyscale

Cai does not explicitly teach that a sound source attached to the first end.
However, Cai discloses in pages 1-2; section “II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” and fig.1(a)-1(b) that the system excites sound waves from left to right along an impedance tube).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Cai to arrive at the instant 

Regarding Claim 19, the apparatus of claim 18 is taught by Cai.
Cai further teaches that the sample holder is removable to the impedance tube (“III. VERIFICATION” discloses that the holders were configured to be tightly installed in the standard tube [Figs. 2(a) and 2(b)] and to act as elongated narrow channel absorbers.).  

Regarding Claim 20, the apparatus of claim 18 is taught by Cai.
Cai further teaches that the sample holder is integrated to the impedance tube (“III. VERIFICATION” discloses that the holders were configured to be tightly installed in the standard tube [Figs. 2(a) and 2(b)] and to act as elongated narrow channel absorbers.).  

Regarding Claim 21, the apparatus of claim 18 is taught by Cai.
Cai further teaches that the sample holder comprises: a tube segment having a uniform cross-section with a rigid back (shown in fig.1), the cross-section of the tube section being the same as the cross-section of the impedance tube (shown in fig.1); a small sample adapter (labelled on the attached fig.1(b) as “sample holder”) having a first end, a second end and a hole from the first 25end to the second end, the small sample adapter being shaped to fit inside the tube segment (shown in fig.1(e)), where one of the first end and the second end is positioned against the rigid back and the other of the first end and the second end is the front face (shown in 

Regarding Claim 22, the apparatus of claim 18 is taught by Cai.
Cai further teaches that the sample holder is a single component having a flat surface with a hole having a uniform cross-section therein, the flat surface being the front surface, the hole being the small sample adapter (shown in fig.1(a)-1(e)).  

Regarding Claim 23, the apparatus of claim 18 is taught by Cai.
Cai further teaches that the impedance tube has a circular cross-section of diameter D, and the small sample holder has a circular cross-section of diameter d (“II. COMPACT SETUP BASED ON TRANSFER MATRIX METHOD” discloses that using the pair of tubes (diameter D) and holder (diameter d) to perform the measurement, only p1 and p2 will be measured.).

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Miura et al. (5,022,486) teaches a sound reproducing apparatus is provided formed of an acoustic tube having first and second opposite ends, and having substantially a same inside diameter as that of an external acoustic meatus of the user who is wearing the sound reproducing apparatus (“Abstract”). That is, the inside diameter W.sub.6 of the acoustic tube 41 is changed gradually and continuously from the attachment position of the speaker unit 42 to the tube 41 towards the other end 41b of the tube 41. In the present illustrative embodiment, the inside 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861